DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.


Applicant's amendment, filed 21 January 2021, is acknowledged.  Claims 1-52, 54-56, and 61-72 have been cancelled.  Claims 53 and 57 have been amended.  Claims 73-79 have been added.  Claims 53, 57-60, and 73-79 are pending and under consideration.
Divisional Status
Applicant’s claim for benefit of grandparent application no. 13/697,683, filed 17 January 2013 and issued as US9527926 (of record) on 27 December 2016 and of parent application no. 15/351,275, filed 14 November 2016 and issued as US10138303 (of record) on 27 November 2018 is again acknowledged.  The instant claims are directed to invention II as defined in the restriction requirement mailed in the ‘683 application.    
Applicant argues that Boehringer Ingelheim Int’l GmbH v. Barr Labs, 592 F.3d 1340 (CAFC 2010) is directly analogous and that there the CAFC held that the prohibition against double patenting found in 35 USC 121 applied even when an application was filed after the issuance of the original application and even if no restriction requirement issued in an intervening application.  It is Applicant’s position that the safe harbor is applicable to the claims of the instant application against a double patenting rejection over the claims of either the ‘926 or the ‘303 patents.  
Applicant’s argument is found convincing with respect to the claims of US10138303.  
With respect to US9527926, however, the argument is not persuasive.  As recently noted in Ex parte Sauerberg, Appeal 2015-7064, 2017 BL 8864 (Patent Tr. & App. Bd. January 10, 2017) (nonprecedential) at page 8, “the Boehringer court did not address the requirement that the divisional be filed before the issuance of the other patent”.  In Boehringer, the patent challenged, (US Patent No. 4,886,812 (“the ‘812 patent”)) was filed as a divisional application before the reference divisional application issued as US Patent No. 4,843,086 (“the ‘086 patent”).  Accordingly, Boehringer does not speak to whether a divisional application filed after a patent has issued is shielded by the safe harbor provision from a double patenting rejection based on a patent which was never co-pending with the divisional application.  The Sauerberg Appeal explains that “The safe harbor provision expressly states that it applies only "if the divisional application is filed before the issuance of the patent on the other application." 35 U.S.C. § 121.” Id. at 6.   In Sauerberg and in this case, Appellants' interpretation of 35 U.S.C. § 121 would effectively remove the requirement to file the divisional application "before the issuance of the patent on the other application."  A statutory interpretation that makes entire provisions superfluous or insignificant is unlikely to be the correct.  Hibbs v. Winn, 542 U.S. 88, 101 (2004) ('"A statute should be construed so that effect is given to all its provisions, so that no part will be inoperative or superfluous, void or insignificant ... "') (quoting N. Singer, Statutes and Statutory Construction § 46.06, pp. 181-186 (rev. 6th ed. 2000)).
For these reasons, it is maintained that the prohibition against double patenting provided for in 35 U.S.C. 121 does not apply with respect to the claims of US9527926.


Withdrawn Objections/Rejections
Applicant’s amendment has obviated the previous objection to claim 57.  

Applicant’s amendment has partially obviated the previous rejection of claims 53 and 57-60 under 35 USC 112, first paragraph, as containing New Matter. 

As noted above, Applicant’s argument regarding the nonstatutory double patenting rejection over claims 1-9 of U.S. Patent No. 10,138,303 (of record) in view of WO2008/119353 to Schuurman et al. (of record) is found convincing and the rejection is withdrawn.


Claim Objections
Claim 53 is objected to because it recites that the cell line expresses a heterodimeric protein that comprises, amongst other things, “a human IgG2 hinge region” with at least one “amino acid modification relative to a wild-type IgG2 hinge region at a position of Cys221, Glu225, or Pro228 as shown at Figure 6A”.  But Figure 6A, for an IgG2 hinge, shows only that a Cys at position 223 (as numbered in that Figure) can be substituted.  There is no Cys at position 221 in the IgG2 (or IgG1) hinge.  Given Figure 6A and the listing of positions in the original claims, it is apparent that the intent is to refer to Cys223, and, for examination purposes with respect to art, the claim will be interpreted as if reciting Cys223 rather than Cys221.  Appropriate correction is required.

Claim 76 is objected to because it uses single letter amino acid abbreviations.  Appropriate correction is required.

Claim 76 is also objected to because it appears “comprising” in the last line should be “comprises”.  Appropriate correction is required. 



  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 73-76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 73 depends from claim 53 and recites the limitations “Cys223Arg” and “Cys223Glu.”  There is insufficient antecedent basis for either of these limitations in the claim because claim 53 recites only substitutions at “Cys221”, not “Cys223”.  It is suggested applicant amend claim 53 to recite Cys223 to provide proper antecedent basis.  Dependent claims 74-76 do not correct the issue and so are included in the rejection.
Appropriate correction is required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 53 and 57-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO2008/119353 to Schuurman et al. (“Schuurman” of record); in view of 
The amended claims are directed to cell line expressing a heterodimeric protein, comprising, in part, either (a) a human IgG1 hinge region with a modification relative to a wild-type IgG1 hinge “at a position of Asp221 or Pro228” that is “replaced with an amino acid having an opposite charge to the corresponding amino acid in the second hinge polypeptide” and that the heterodimeric protein further comprises CH3 modifications relative to wild-type IgG1 CH3 regions sequence at a position of Tyr349, Leu368, Phe405, or Lys409; or (b) a human IgG2 hinge region with a modification relative to a wild-type IgG2 hinge “at a position of Cys221 (Cys223), Glu225, or Pro228” that is “replaced with an amino acid having an opposite charge to the corresponding amino acid in the second hinge polypeptide” and that the heterodimeric protein further comprises CH3 modifications relative to wild-type IgG2 CH3 regions sequence at a position of Leu368 or Lys409.  For each hinge and CH3, the substitutions are recited in the amended claims as alternative options, so that only one such substitution need be present to meet the claim language.
Schuurman teaches bispecific antibodies and method of preparing them by providing a first antibody having a first binding specificity, wherein the first antibody comprises an “IgG4-like CH3 region” and providing a second antibody having a second, different, binding specificity, wherein the second antibody comprises an “IgG4-like CH3 region” and incubating the first and second antibodies together under reducing conditions.  Schuurman, see entire document, e.g., Abstract.

As taught by Schuurman, an “IgG4-like CH3 region” is a human IgG4 CH3 or a mutated CH3 region from a non-IgG4 isotype that shares the functional activity of an IgG4 CH3 in that it does not form stable inter-half-molecule interactions.  E.g., page 17, lines 7-27.  Schuurman presents other human CH3 regions in Figure 18 and notes at page 22, lines 1-13 that for human IgG1 (SEQ ID NO: 19 of Schuurman), residues at positions R238, D239, K292, Q302, and P328 can be mutated to the corresponding IgG4 sequences, resulting in the R238Q, D239E, K292R, Q302E, and P328L (compare SEQ ID NO: 19 to SEQ ID NO: 22 in Figure 18) as part of creating an IgG4-like CH3.  The Lys at 292 in Schuurman’s SEQ ID NO: 19 is residue 409 using the numbering of Figure 10 of the specification (i.e., it is the “K” in the motif “FFLYSK" in the CH3 region of human IgG1).  Similarly, Schuurman notes at page 22, lines 14-20 that for human IgG2 (SEQ ID NO: 20 of Schuurman), residues at positions R234, M276, K288, Q298, and P324 can be mutated to the corresponding IgG4 sequences, resulting in the substitutions R234Q, M276V, K288R, Q298E, and P324L (compare SEQ ID NO: 20 to SEQ ID NO: 22 in Figure 18) as part of K" in the CH3 region of human IgG2).
Antibody heavy chains interact at interfaces in both the CH3 region and in the hinge.  In Example 39 on page 68, Schuurman shows that hinge motifs including “CPRC,” “CPHC,” and “CGHC” were all permissive for Fab-arm exchange when incorporated in a human IgG4 antibody.  As illustrated in Figure 6A of the instant application, position "228" as recited in the instant claims corresponds to the third residue in the human IgG core hinge sequence "CPXC."  An “IgG4-like core hinge” is defined on pages 16-17 to include any hinge sequence wherein the cysteine residues are more susceptible to reduction and/or disulfide bond isomerization than other cysteine/disulfide bridges in the antibody molecule.  
Schuurman therefore identifies both position 228 in the hinge and position 409 in the CH3 domain (of either an IgG1 or IgG2 isotype) as important for Fab-arm exchange.  Based on these observations, Schuurman teaches that antibodies comprising an “IgG4-like CH3 region" and an “IgG4-like core hinge region” can be used to prepare bispecific antibodies by exchanging Fab-arms under reducing conditions.  E.g., “Claims” on pages 70-82; “Summary of the Invention” on pages 2-3.  The human IgG1 core hinge is the same as the human core IgG2 hinge and both have the sequence "CPPC."  Schuurman teaches that human IgG4 antibodies mutated to comprise an IgG1 core hinge can Fab-arm exchange with wildtype human IgG4 antibodies in vitro.  E.g., Example 38, pages 67-68.  Schuurman also shows that a human IgG1 antibody can be converted to a molecule that will Fab-arm exchange if the IgG1 core hinge (CPPC) is mutated to the IgG4 core hinge (CPSC) and the IgG1 CH3 region contains an Arg at “position 292.”  As K" in the CH3 region of human IgG1 or IgG2 can be substituted with an Arg to produce an “IgG4-like CH3” domain that destabilizes homodimer formation.  And, that substitution of the Lys in the human IgG1 or IgG2 motif "FFLYSK" is the same as a Lys409Arg substitution using the EU numbering system shown in instant Figure 10.  
In summary, Schuurman teaches that elimination of the Pro at the third position of the human core hinge sequence "CPPC" (i.e., at a position corresponding to position 228 as shown in instant Figure 6A and recited in the claims for either IgG1 or IgG2) and a Lys to Arg substitution in the CH3 sequence "FFLYSK" (i.e., at position corresponding to position 409 using the EU numbering of shown in instant Figure 10 and recited in the claims) for either an IgG1 or IgG2 Ch3 domain are both important in facilitating Fab-arm exchange between two human antibodies to form a bispecific antibody under reducing conditions.  
Schuurman utilizes an ex vivo method to produce heterodimeric antibodies that are bispecific by providing first and second antibodies capable of Fab-arm exchange and then incubating them together under reducing conditions, which can include addition of glutathione.  E.g., “Claims”, especially claims 43 and 44.  (Relevant particularly to claims 58-60.) 
It is acknowledged by Schuurman that it is necessary to stop Fab-arm exchange once the desired bispecific specificity is obtained, particularly if the bispecific is to be administered in vivo, because in vivo administration would again place the bispecific antibody under reducing conditions that would support continued Fab-arm exchange and thereby destroy the desired bispecificity.  E.g., page 28, lines 1-6.  To stop the bispecific antibodies from undergoing Fab-in vivo, Schuurman proposes chemically crosslinking the two (bispecific) Fab-arms or introducing other mutations, particularly in the CH3 domain.  E.g., page 28, lines 6-27.    

Schuurman does not teach a single cell line expressing the heterodimeric protein, as required by claim 53, or a method of producing the heterodimeric protein using a cell line as recited in claim 57.
Schuurman also does not teach that the hinge modifications should result in electrostatic interactions that favor interaction between first and second human IgG1 or IgG2 hinge polypeptides over interaction between two first hinge or two second hinge polypeptides.

Gunasekaran teaches methods of making heterodimeric Fc-containing molecules using “electrostatic steering.”  Gunasekaran, see entire document, e.g. Abstract.  Heterodimeric proteins comprising bispecific antibodies are taught to be desirable therapeutics that have historically suffered from production problems because in classical expression systems there are multiple possible combinations of heavy and light chains that result, but that only one combination is the desired product.  E.g., page 1, line 29 to page 2, line 7.  
In describing “electrostatic steering” as a technique to favor formation of heterodimers over homodimers, Gunasekaran teaches that replacing one or more residues in the CH3:CH3 interface of a first antibody Fc can favor association with a second Fc (i.e., formation of a 
As was known in the art, at neutral pH, Asp and Glu are negatively charged, while Lys, Arg, and His are positively charged, and Gunasekaran teaches that these charged residues can be used to promote heterodimer formation while hindering homodimer formation.  E.g., page 8, lines 9-11.  Heterodimer formation is favored when a (+) charge is placed (or already occurs) at a position in one chain that forms an interface with a second position in the second chain that has a (-) charged residue.  
In characterizing the residues in the CH3 domains that interact at the interface between two CH3 domains, Gunasekaran notes that the Lys at 409 (K409) in the first CH3 domain interacts with L368, D399, F405, and Y407 in the second CH3 domain.  E.g. Table 1, pages 7-8.  Conversely, L368 in the first CH3 interacts with S364 and K409 in the second CH3.    
Gunasekaran co-transfects two expression vectors, one for each component of the heterodimer, and then isolates the resulting heterodimer in Examples such as that on page 15, line 18 to page 18, line 7, “claims” 79-82.  (Relevant to claim 53, 57.) 
Having identified potential substitutions in the CH3 domain interface amenable to electrostatic steering, Gunasekaran teaches that the electrostatic steering effect can be enhanced by mutation of additional residues.  E.g., page 8, lines 12-15; page 15, lines 5-5.  

Gunasekaran does not expressly teach mutating positions in the hinge interface to create electrostatic pairs that favor heterodimer formation over homodimer formation.

Dall’Acqua teaches Fc variants comprising modified hinge sequences and at least one antigen binding region.  Dall’Acqua, see entire document, e.g., Abstract.  Dall’Acqua teaches modifying the hinge for various purposes, including stabilization, and in one embodiment the hinge is modified to have an altered charge relative to a wild-type hinge.  E.g., [0141], [0142].  The charge modifications include introduction of the charged residues Arg, Lys (positive charge) and/or introduction of Glu, Asp (negative charge).  E.g., [0141].  In addition to mutations in the core (middle) hinge, Dall'Acqua teaches mutations can be introduced in other segments of the hinge as well.  E.g. [0142].
Dall’Acqua teaches modifying hinges of various human IgG isotypes and provides tables showing numbering relative to human IgG1 that allows identification of corresponding residues in other isotypes.  E.g., [0117]-[0119], [0122], Table 3 on page 37; Table 4 on pp. 38-39 and Table 5 on page 40.  Table 2 teaches introduction of charged residues at the unnumbered Asp (D) in the IgG1 hinge sequence (CDKTHT) numbered as D221 in instant Figure 6A and at position 228 (the second Pro (P) in the IgG1 core hinge CPPC).  In particular, in lines “z,” “bb,” and "ff" Dall’Acqua teaches the substitutions (using the numbering in instant Figure 6A) of D221E and P228R.  Dall’Acqua also provides tables showing numbering relative to human IgG1 that allows identification of corresponding residues in the IgG2 (and other) isotypes.  E.g., [0117]-[0119], 
CH3 domain alterations are also taught by Dall’Acqua as useful in combination with the modifications in the hinge.  E.g., [0193].  
As was well known to one of ordinary art at the time the invention was made, part of the function of the hinge is to promote dimerization between two antibody heavy chains; i.e., to form dimers.  And Dall’Acqua's teachings recognize that the hinge modifications can be introduced into a bispecific constructs, which necessarily comprise a heterodimer of two heavy chains.  E.g., [0054] and [0200]-[0205].   

In brief, Schuurman teaches methods of preparing bispecific antibodies and identifies Lys409Arg as important for allowing disassociation of first and second heavy chains in reducing conditions because the mutation converts IgG1 and IgG2 CH3 domains to an “IgG4-like CH3 domain.”  Under the conditions described by Schuurman, the light chain stays paired with its respective heavy chain, creating a "Fab arm."  The Fab-arms of two different antibodies interact, via the first and second heavy chains, to form a bispecific molecule.  Schuurman also teaches that altering the core hinge of other isotypes to an "IgG4-like” core hinge promotes Fab-arm exchange, and shows that changes at position 228 to eliminate the proline found in an IgG1 or IgG2 core hinge (i.e., CPPC), including mutating the Pro to the charged residue “Arg,” is permissive for Fab-arm exchange and heterodimer formation.  
Schuurman identifies residues in the core hinge and in the CH3 domain that destabilize an antibody molecule to make it amenable to Fab-arm exchange and the formation of heterodimers that are bispecific antibodies.  But the ordinary artisan readily appreciated the 
Given the teachings of Schuurman, Gunasekaran, and Dall’Acqua, the ordinary artisan at the time the invention was made would have found it obvious to prepare heterodimeric proteins by using charge modifications in interface residues in the hinge and CH3 of either a human IgG1 or IgG2  polypeptide to favor formation of a heterodimer over formation of the homodimers.  As taught by Schuurman, the heterodimers could be prepared using in vitro, reducing conditions, following expression of each component of the heterodimer from different cell lines.  Alternatively, the ordinary artisan could use the co-culture approach of Gunasekaran in which each component of the heterodimer was transfected into the same cell line and then expressed.  Incorporating paired charge modifications in the two hinges would help to stabilize the resulting heterodimers whether produced ex vivo as in claims 58-60 or in the same culture as in claim 57.  Schuurman teaches the mutations necessary to make an IgG1 or IgG2 molecule 
In view of the combined teachings of Schuurman, Gunasekaran, and Dall’Acqua, the ordinary artisan at the time the invention was made would have predictably introduced a Lys409Arg substitution in the IgG1 or IgG2 CH3 domain (making an "IgG4-like” CH3 domain, as taught by Schuurman) and mutated the second proline in the core (CPPC) IgG1 or IgG2 hinge to a residue permissive for Fab arm exchange (again as taught by Schuurman to be an “IgG4-like” 
Accordingly, in view of the combined teachings of the references, the ordinary artisan would have had both motivation and a reasonable expectation of improving the recovery and stability of human IgG1- or IgG2-derived  bispecific antibodies by including at least Pro228Arg in the hinge and Lys409Arg in the CH3 (both exemplified by Schuurman) in the first antibody, whether using IgG1 or IgG2 antibodies.  Given an Arg at position 228 in the first hinge, the ordinary artisan in view of the teachings of Gunasekaran regarding electrostatic steering would have prepared constructs for the second chain with a Pro228Glu substitution so that the second chain would have a hinge interface that favored interaction with the hinge interface of the first chain.  The teachings of both Dall’Acqua and Schuurman indicate that the ordinary 
Introducing charge-pair substitutions at positon Pro228 in the hinge and Kys409 in the CH3 to promote electrostatic steering would predictably result in improved recovery of bispecific IgG1 or IgG2 heterodimers using the method of Schuurman and the heterodimer formed would predictably be more stable under reducing conditions, such as following in vivo administration because of the added charge pair(s).  Schuurman’s method promotes heterodimer formation between Fab arms of two IgG1 or IgG2 antibodies but does not sufficiently stabilize the resulting bispecific heterodimers for in vivo applications.  Combining a known technique (electrostatic steering) with a method ready for improvement is consistent with the exemplary rationales provided by the Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) and discussed in M.P.E.P. § 2143.  For these reasons, the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time the invention was made.  



Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 53, 57-60, and 73-76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,527,926 (of record) in view of WO2008/119353 to Schuurman et al. (“Schuurman” of record). 
Although the claims at issue are not identical, they are not patentably distinct from each other because cell lines expressing heterodimeric proteins and methods of using those cell lines to produce heterodimeric proteins were obvious alternate embodiments in view of the heterodimeric protein per se.  The patented claims recite heterodimeric antibodies that have the same IgG2 hinge and IgG2 CH3 regions as recited as an alternative in instant claim 53 and newly added dependent claims 73-75.  Regarding newly added dependent claim 76, the recited variant is used in the examples to support the patented claims and so is encompassed in their metes and bounds.  And while the patented claims do 
Applicant’s arguments are acknowledged, but, as discussed above in the section on Divisional Status, are not found convincing because the ‘926 issued as a patent before the instant application was filed.





Allowable Subject Matter 
No claim is allowed.  

Claims 77-79 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri generally 7:30-6:00 (with midday flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643